UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-15443 THERAGENICS CORPORATION® (Exact name of registrant as specified in its charter) Delaware 58-1528626 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 5203 Bristol Industrial Way Buford, Georgia 30518 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (770) 271-0233 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. YESx NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definitions of “large accelerated file,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer x Non Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NOx As of May 5, 2008 the number of shares of $0.01 par value common stock outstanding was THERAGENICS CORPORATION TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Balance Sheets – March 30, 2008 and December 31, 2007 3 Condensed Consolidated Statements of Earnings for the quarters ended March 30, 2008 and April 1, 2007 5 Condensed Consolidated Statements of Cash Flows for the quarters ended March 30, 2008 and April 1, 2007 6 Condensed Consolidated Statement of Shareholders’ Equity for the quarter ended March 30, 2008 7 Notes to Condensed Consolidated Financial Statements 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4. CONTROLS AND PROCEDURES 21 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 21 ITEM 1A. RISK FACTORS 21 ITEM 6. EXHIBITS 22 SIGNATURES 23 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except per share data) ASSETS March 30, 2008 (Unaudited) December 31, 2007 CURRENT ASSETS Cash and cash equivalents $ 35,219 $ 28,666 Marketable securities 15,132 20,123 Trade accounts receivable, less allowance of $298 in 2008 and $372 in 2007 7,955 7,882 Inventories 8,309 7,644 Deferred income tax asset 1,664 1,664 Prepaid expenses and other current assets 1,396 1,338 TOTAL CURRENT ASSETS 69,675 67,317 PROPERTY AND EQUIPMENT Buildings and improvements 22,623 22,579 Machinery and equipment 37,881 37,349 Office furniture and equipment 1,014 988 61,518 60,916 Less accumulated depreciation (34,988 ) (34,327 ) 26,530 26,589 Land and improvements 822 822 Construction in progress 422 561 PROPERTY AND EQUIPMENT, NET 27,774 27,972 Goodwill 38,658 38,658 Other intangible assets 11,412 11,881 Asset held for sale 2,900 2,900 Other assets 93 93 53,063 53,532 TOTAL ASSETS $ 150,512 $ 148,821 The accompanying notes are an integral part of these statements. 3 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS – Continued (Amounts in thousands, except per share data) LIABILITIES & SHAREHOLDERS’ EQUITY March 30, 2008 (Unaudited) December 31, 2007 CURRENT LIABILITIES Trade accounts payable $ 1,802 $ 1,530 Accrued salaries, wages and payroll taxes 1,134 1,868 Income tax payable 914 867 Other current liabilities 985 724 TOTAL CURRENT LIABILITIES 4,835 4,989 LONG-TERM LIABILITIES Long-term debt 7,500 7,500 Deferred income taxes 1,342 1,369 Contract termination liability 1,480 1,487 Decommissioning retirement liability 613 602 Other long-term liabilities 284 255 TOTAL LONG-TERM LIABILITIES 11,219 11,213 COMMITMENTS AND CONTINGENCIES - - SHAREHOLDERS’ EQUITY Common stock, authorized 100,000 shares of $0.01 par value, issued and outstanding, 33,402 in 2008 and 33,274 in 2007 334 333 Additional paid-in capital 73,141 72,918 Retained earnings 61,060 59,424 Accumulated other comprehensive loss (77 ) (56 ) TOTAL SHAREHOLDERS' EQUITY 134,458 132,619 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 150,512 $ 148,821 The accompanying notes are an integral part of these statements. 4 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (Amounts in thousands, except per share data) Quarter Ended March 30, April 1, 2008 2007 REVENUE Product sales $ 14,960 $ 15,227 License fees 275 224 15,235 15,451 COST OF SALES 7,578 8,109 GROSS PROFIT 7,657 7,342 OPERATING EXPENSES Selling, general & administrative 4,803 4,856 Amortization of purchased intangibles 469 469 Research & development 133 291 Loss on sale of equipment 2 - 5,407 5,616 EARNINGS FROM OPERATIONS 2,250 1,726 OTHER INCOME/(EXPENSE) Interest income 459 389 Interest expense (146 ) (183 ) Other 4 1 317 207 EARNINGS BEFORE INCOME TAXES 2,567 1,933 Income tax expense 931 765 NET EARNINGS $ 1,636 $ 1,168 EARNINGS PER SHARE: Basic $ 0.05 $ 0.04 Diluted $ 0.05 $ 0.04 WEIGHTED AVERAGE SHARES Basic 33,162 33,074 Diluted 33,286 33,170 The accompanying notes are an integral part of these statements. 5 THERAGENICS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Quarter Ended March 30, 2008 April 1, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net earnings $ 1,636 $ 1,168 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 1,180 1,567 Deferred income taxes (17 ) 693 Provision for allowances (42 ) (144 ) Share based compensation 218 193 Contract termination liability (7 ) (6 ) Decommissioning retirement liability 11 10 Loss on sale of equipment 2 - Changes in assets and liabilities: Accounts receivable (54 ) (749 ) Inventories (642 ) 863 Prepaid expenses and other current assets (58 ) (17 ) Trade accounts payable 272 (413 ) Accrued salaries, wages and payroll taxes (734 ) (401 ) Income tax payable 47 - Other current liabilities 261 38 Other 29 36 Net cash provided by operating activities 2,102 2,838 CASH FLOWS FROM INVESTING ACTIVITIES Purchases and construction of property and equipment (510 ) (342 ) Purchases of marketable securities (8,000 ) (6,100 ) Maturities of marketable securities 2,788 3,924 Proceeds from sales of marketable securities 10,167 - Net cash provided by (used in) investing activities 4,445 (2,518 ) CASH FLOWS FROM FINANCING ACTIVITIES Exercise of stock options and stock purchase plan 6 63 NET INCREASE IN CASH AND CASH EQUIVALENTS $ 6,553 $ 383 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 28,666 18,258 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 35,219 $ 18,641 SUPPLEMENTARY CASH FLOW DISCLOSURE: Interest paid $ 156 $ 183 Income taxes paid $ 904 $ - The accompanying notes are an integral part of these statements. 6 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE QUARTER ENDED MARCH 30, 2008 (UNAUDITED) (Amounts in thousands) Common Stock Accumulated Number of Par Value Additional Paid-in Retained Other Comprehensive Shares Amount Capital Earnings Loss Total BALANCE, December 31, 2007 33,274 $ 333 $ 72,918 $ 59,424 $ (56 ) $ 132,619 Employee stock purchase plan 2 - 6 - - 6 Issuance of restricted units and restricted shares 126 1 (1 ) - - - Share based compensation - - 218 - - 218 Other comprehensive loss - (21 ) (21 ) Net earnings for the period - - - 1,636 - 1,636 BALANCE, March 30, 2008 33,402 $ 334 $ 73,141 $ 61,060 $ (77 ) $ 134,458 The accompanying notes are an integral part of these statements. 7 THERAGENICS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 30, 2008 (Unaudited) NOTE A - BASIS OF PRESENTATION AND DESCRIPTION OF BUSINESS The unaudited interim condensed consolidated financial statements included herein reflect the consolidated operations of Theragenics Corporation and its wholly-owned subsidiaries (collectively, “Theragenics” or the “Company”). All material intercompany accounts and transactions have been eliminated in consolidation. These statements reflect all adjustments that are, in the opinion of management, necessary to present fairly the consolidated financial position, consolidated results of operations, consolidated cash flows and changes in shareholders’ equity for the periods presented. All such adjustments are of a normal recurring nature. Pursuant to the rules and regulations of the Securities and Exchange Commission for reporting on Form 10-Q, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These unaudited condensed consolidated financial statements and notes should be read in conjunction with the audited consolidated financial statements and notes for the year ended December 31, 2007, included in the Form 10-K Annual Report filed by the Company. The December 31, 2007 condensed consolidated balance sheet included herein has been derived from the December 31, 2007 audited consolidated balance sheet included in the aforementioned Form 10-K.The consolidated results of operations for the quarter ended March 30, 2008 are not necessarily indicative of the results to be expected for a full year. Theragenics Corporation is a medical device company serving the cancer treatment and surgical markets, operating in two business segments. The Company’s surgical products business consists of wound closure and vascular access products.Wound closure includes sutures, needles, and other surgical products with applications in, among other areas, urology, veterinary, cardiology, orthopedics, plastic surgery, and dental.Vascular access includes introducers and guidewires used in the interventional radiology, interventional cardiology, and vascular surgery markets. In its brachytherapy seed business, the Company produces, markets and sells TheraSeed®, its premier palladium-103 prostate cancer treatment device, I-Seed, its iodine-125 based prostate cancer treatment device, and related products and services. NOTE B– RECENTLY ISSUED ACCOUNTING STANDARDS In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.157, Fair Value Measurements (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 was effective for the Company on January 1, 2008. However, in February 2008 the FASB released FASB Staff Position No. FAS 157-2, Effective Date of FASB Statement No.157, which delayed the effective dateof SFAS 157 for all non-financial assets and non-financial liabilities, except those that are recognized or disclosed in the financial statements at fair value at least annually.Accordingly, the Company has adopted the provisions of SFAS 157 only with respect to its financial assets and liabilities as of January 1, 2008. The adoption of SFAS 157 for the Company’s financial assets and liabilities did not have a material impact on its consolidated financial statements.The Company is currently assessing the potential effect on its consolidated financial statements of the adoption of SFAS 157 for its non-financial assets and liabilities, which the Company will adopt on January 1, 2009. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 11 (“SFAS 159”).SFAS 159 permits entities to choose to measure eligible items at fair value at specified election dates and report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date.SFAS No. 159, which the Company adopted on January 1, 2008, did not have a material impact on its consolidated financial statements. As permitted under SFAS 159, the Company has currently chosen not to elect the fair value option for any items that are not already required to be measured at fair value in accordance with accounting principles generally accepted in the United States. 8 THERAGENICS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 30, 2008 (Unaudited) In December 2007, the FASB issued SFAS 141R, Business Combinations, which the Company will adopt on January 1, 2009. This standard will significantly change the accounting for business acquisitions both during the period of the acquisition and in subsequent periods. Among the more significant changes in the accounting for acquisitions are the following: · Transaction costs will generally be expensed. Certain such costs are presently treated as costs of the acquisition. · In-process research and development (IPR&D) will be accounted for as an asset, with the cost recognized as the research and development is realized or abandoned. IPR&D is presently expensed at the time of the acquisition. · Contingencies, including contingent consideration, will generally be recorded at fair value with subsequent adjustments recognized in operations. Contingent consideration is presently accounted for as an adjustment of purchase price. · Decreases in valuation allowances on acquired deferred tax assets will be recognized in operations. Such changes previously were considered to be subsequent changes inthe allocation of the purchase priceand were recorded as decreases in goodwill. Generally, the effects of SFAS 141R on the Company’s consolidated financial statements will depend on its future acquisitions. NOTE C- COMPREHENSIVE INCOME The following table summarizes comprehensive income for the applicable period (in thousands): Quarter Ended March 30, 2008 April 1, 2007 Comprehensive income: Net earnings $ 1,636 $ 1,168 Other comprehensive income (loss), net of taxes: Reclassification adjustment for realized gain included in net earnings (4 ) - Unrealized gain (loss) on securities available for sale (17 ) 9 Total other comprehensive income (loss) (21 ) 9 Total comprehensive income $ 1,615 $ 1,177 NOTE D - INVENTORIES Inventories are stated at the lower of cost or market. Cost is determined using the first-in, first-out (FIFO) method. Market is replacement cost or net realizable value. The Company estimates reserves for inventory obsolescence based on management’s judgment of future realization. Inventories were comprised of the following (in thousands): March 30, 2008 December 31, 2007 Raw materials $ 3,731 $ 3,702 Work in process 1,907 1,463 Finished goods 2,430 2,211 Spare parts and supplies 863 913 8,931 8,289 Allowance for obsolete inventory (622 ) (645 ) Total $ 8,309 $ 7,644 9 THERAGENICS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 30, 2008 (Unaudited) NOTE E – PROPERTY, EQUIPMENT, AND DEPRECIATION In December 2007 the Company changed the estimated service lives of certain depreciable assets, mainly the cyclotron equipment used in its brachytherapy segment. The estimated service life of the cyclotron equipment was increased from 10 years to 15 years, and was based on, among other things, an assessment of the equipment’s operating and maintenance history and expected future performance. The Company accounted for this change as a change in estimate in accordance with Statement of Financial Accounting (“SFAS”) No. 154, Accounting Changes and Error Corrections. Accordingly, this change was accounted for in the period of the change and will be accounted for in future periods. This change reduced depreciation expense by $438,000 from what would have been reported otherwise in the first quarter of 2008.This change is expected to reduce depreciation expense by approximately $1.4 million for the year ended December 31, 2008. NOTE F - SHARE-BASED COMPENSATION During the quarter ended March 30, 2008, the Company granted to its executive officers 204,000 stock options and 99,000 shares of restricted stock, each which vest over four years, under the 2008 Long Term Incentive Plan.The exercise price of the stock options is $3.79 per share, which is equal to the fair value of the underlying common stock on the date of grant.The grant date fair value of the stock options was $1.95 per share and was estimated using the Black-Scholes options-pricing model using the following assumptions: Expected dividend yield 0.0% Expected volatility 50.5% Risk-free interest rate 3.2% Expected life 6 years Expected stock price volatility is based on the historical volatility of the Company’s stock price over the most recent period commensurate with the expected option life. Whendetermining the expected life of stock options, the Company classifies options into groups for employees where relatively homogeneous exercise behavior is expected. The vesting period of the options, the length of time similar grants have remained outstanding in the past, and the expected volatility of the stock is also considered. These factors may cause the expected volatility and expected life of options granted to differ from period to period. The weighted average grant date fair value of the restricted shares issued was $3.79 per share, and was based on the fair value of the underlying common stock at the grant date. Compensation cost for the stock options and restricted stock is being recorded over the requisite service period of the grants.As of March 30, 2008, there was approximately $372,000 and $351,000 of unrecognized compensation cost related to the stock options and restricted stock, respectively, granted in the first quarter of 2008, which is expected to be recognized over a weighted average period of 2.5 years and 2.3 years, respectively. NOTE G - DISTRIBUTION AGREEMENT AND MAJOR CUSTOMERS Distribution Agreement The Company’s brachytherapy business sells its TheraSeed® device directly to health care providers and to third party distributors.The Company’s primary non-exclusive distribution agreement is with C. R. Bard (“Bard”) for the distribution of the TheraSeed® device (the “Bard Agreement”). The terms of the Bard Agreement provide for automatic one year extensions of the term, unless either party gives notice of its intent not to renew at least twelve months prior to the end of the current term. The current terms expires December 31, 2009, and will be automatically extended for one additional year unless either party gives notice of its intent not to extend by December 31, 2008. The Bard Agreement gives Bard the non-exclusive right to distribute the TheraSeed® device in the U.S., Canada, and other international locations for the treatment of prostate cancer and other solid localized cancerous tumors. 10 THERAGENICS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 30, 2008 (Unaudited) Major Customers Sales to Bard under the Bard Agreement represented approximately 52% of total brachytherapy seed product revenue, and approximately 26% of consolidated revenue, for the quarter ended March 30, 2008. For the quarter ended April 1, 2007, sales to Bard under the Bard Agreement represented approximately 54% of brachytherapy seed product revenue and 29% of consolidated revenue. Accounts receivable from Bard under the Bard Agreement represented approximately 41% of brachytherapy accounts receivable and 24% of consolidated accounts receivable at March 30, 2008. At December 31, 2007, accounts receivable from Bard under the Bard Agreement represented approximately 40% of brachytherapy accounts receivable and 24% of consolidated accounts receivable. No single customer equaled or exceeded 10% of surgical products sales for the quarter ended March 30, 2008.For the quarter ended April 1, 2007, one customer represented approximately 12% of surgical product revenue.No single customer exceeded 10% of surgical products accounts receivable at March 30, 2008.One customer represented approximately 23% of surgical products accounts receivable and 10% of consolidated accounts receivable at December 31, 2007. NOTE H – FAIR VALUE Effective January1, 2008, the Company adopted SFAS No.157, which defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. SFAS No.157 establishes a three-level fair value hierarchy that prioritizes the inputs used to measure fair value. This hierarchy requires entities to maximize the use of observable inputs and minimize the use of unobservable inputs. The three levels of inputs used to measure fair value are as follows: • Level1— Quoted prices in active markets for identical assets or liabilities. • Level2— Observable inputs other than quoted prices included in Level1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. • Level3— Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. The Company's adoption of SFAS No.157 for its financial assets and liabilitiesdid not have a material impact on its consolidated financial statements. The Company has segregated all financial assets and liabilities that are measured at fair value on a recurring basis (at least annually) into the most appropriate level within the fair value hierarchy based on the inputs used to determine the fair value at the measurement date in the table below. FSP FAS157-2 delayed the effective date for all nonfinancial assets and liabilities until January1, 2009, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis. The Company’s assets measured at fair value on a recurring basis subject to the disclosure requirements of SFAS 157 at March 30, 2008 were as follows (in thousands): Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Marketable securities $ 5,132 $ 10,000 $ - $ 15,132 11 THERAGENICS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 30, 2008 (Unaudited) Through December 31, 2007, the Company valued all of its marketable securities at fair value based on quoted market prices.At March 30, 2008marketable securities were valued at fair value based on quoted market prices, with the exception of its municipal auction rate securities.The Company’s estimated fair value of its municipal auction rate securities is $10.0 million based on significant other observable inputs.Recent auctions of these securities have failed resulting in a lack of liquidity but do not represent a default in the underlying instrument.Other observable inputs included among other things, the most recent trading values and quoted market prices for these securities in the most recent successful auction, the values at which auction rate securities similar to those held by the Company have been refinanced and liquidated, the creditworthiness of the counterparty and their plans to refinance if auctions continue to fail, the collateralization underlying the security investments, and the estimates of fair value provided by the Company’s brokers that hold these securities.Auction rate securities similar to the ones held by the
